On Rehearing.
The balance of the Gaines fund, on which we allow plaintiff interest, is, it seems, in custody of the United States Circuit Court, and is not under control of defendant. The allowance of interest against defendant on the sum of $1468 74, the balance of the Gaines fund, from May 15, 1877, is, therefore, we think, an error.
It also seems that we did not give defendant credit for $125, salary from park commissioners for August, 1875, which was included in the $7082 42, and which was to be deducted therefrom by consent of parties. It also appears that the item, $211 25 from tax resisters, was received by way of re-imbursing to defendant expenses incurred by him, and not as fees.
These two sums amount to $336 25; which being deducted from the $6022 42 fixed as “ amount for division,” leaves $5686 17; making plaintiff’s “ one half ” thereof $2843 09, instead of $3011 21; making plaintiff’s total credits (instead of $17,877 91) $17,709 79 ; deduct total debits of plaintiff, $12,629 76; leaving balance due plaintiff, $5080 03.
It is therefore ordered, adjudged, and decreed that our former decree herein be amended, so as to reduce the amount thereof from $5248 15 to $5080 03; and that the sum of $1468 74 thereof bear no interest, instead of bearing interest from May 15,1877; that in other respects our said decree remain undisturbed.